Matter of Alima Z. v Ousmane D. (2021 NY Slip Op 00049)





Matter of Alima Z. v Ousmane D.


2021 NY Slip Op 00049


Decided on January 05, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 05, 2021

Before: Webber, J.P., Singh, Kennedy, Shulman, JJ. 


Docket No. F-41691-16/18C Appeal No. 12780 Case No. 2019-04610 

[*1]In the Matter of Alima Z., Petitioner-Respondent,
vOusmane D., Respondent-Appellant.


Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
The Shapiro Law Firm, LLC, New York (Amanda B. Shaffer of counsel), for respondent.

Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about September 30, 2019, which denied respondent father's objections to the findings of fact and order of disposition, same court (Tionnei Clarke, Support Magistrate), entered on or about May 29, 2019, after a hearing, finding that respondent willfully violated a child support order and directing that a money judgment be entered against him, unanimously affirmed, without costs.
Respondent's acknowledgment of his support arrears, during the fact-finding hearing, constitutes prima facie evidence that his failure to comply with the support order was willful (see Matter of Powers v Powers, 86 NY2d 63, 69 [1995]; Matter of Maria T. v Kwame A., 35 AD3d 239 [1st Dept 2006]). The record demonstrates that respondent failed to offer some competent, credible evidence of his inability to make the required payments (see Powers, 86 NY2d at 69-70). The Support Magistrate, who was in the best position to evaluate his credibility, found that respondent's testimony about his job search was vague about the frequency and locations of his search for work. We find no basis for disturbing the Support Magistrate's credibility determinations (see Matter of Bruce L. v Patricia C., 62 AD3d 566, 567 [1st Dept 2009], lv denied 12 NY3d 715 [2009]).
We have reviewed respondent's remaining contentions, and petitioner's arguments in support of dismissing the appeal, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 5, 2021